DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 05/09/2022. Claims 1, 5, 8, and 13 have been amended. Claim 4 has been cancelled. Claims 1-3 and 5-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-1010-1173737, filed on 06/17/2020.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set for below.
(1) Applicant’s arguments, filed on 05/09/2022, with respect to the rejection(s) of claim(s) 1, 8, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qi et al. (US 2017/0220476).
 (2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.
(3) In view of the new grounds of rejection presented below, the present Office Action is made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0263864), hereinafter Hanna in view of Cariello (US 2020/0371908), hereinafter Cariello, and further in view of Qi et al. (US 2017/0220476), hereinafter Qi.
Regarding claims 1 and 8, taking claim 1 as exemplary, Hanna teaches a storage device comprising: 
a nonvolatile memory (Hanna, [0023], The memory components 112A to 112N can include any combination of the different types of non-volatile memory components) including a plurality of memory regions (Hanna, [0033], regions 310A-310N); and 
a controller (Hanna, [0025], controller 115) configured to transmit to a host, when a normal read command for reading user data stored in the nonvolatile memory (Hanna, [0032], During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110; [0020], The memory sub-system 110 can include media, such as memory components 112A-112N. The memory components 112A to 112N can be … non-volatile memory components) and a logical address are received from the host (Hanna, [0030], each read command issued by the host can, in addition to the LBA of the data item to be read by the memory sub-system), an upload request for uploading map data related to a first memory region corresponding to the logical address among the plurality of memory regions (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification … Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120) based on a map caching count related to the first memory region, 
wherein the map caching count indicates a number of times that a map caching operation has been performed.  
Hanna does not explicitly teach an upload request for uploading map data based on a map caching count related to the first memory region, wherein the map caching count indicates a number of times that a map caching operation has been performed, as claimed.
However, Hanna in view of Cariello teaches uploading map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on a map caching count related to the first memory region (Cariello, [0015], If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information; [0013]; [0017], [0018]; Note – bitmap tracks LBA regions.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information related to a nonvolatile memory region, load the missed requested L2P information into the cache, and notify a host to update the L2P information when a number/ratio of the L2P cache misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
The combination of Hanna and Cariello does not explicitly teach wherein the map caching count indicates a number of times that a map caching operation has been performed, as claimed.
However, the combination of Hanna in view of Qi teaches wherein the map caching count indicates a number of times that a map caching operation has been performed  (Qi, [0047], Continuing with the example in FIG. 5, data extent 31 is classified as warm and is cached in array side cache 121 … However, during the application running time, the host side cache management software analyzes the metadata for each of the data extents and detects that the data extent 31 has had an increase in its frequency of access. Therefore, the host side cache management software promotes the data extent 31 to the host side cache 120 in response to the change in frequency of access; [0044], Categorizing cached data extents as hottest, hot, and warm may include classifying those data extents according to their frequency of access, where the most frequently accessed data is hottest, data that is not accessed as frequently as the hottest data may be categorized as hot, and data that is not accessed as frequently as the hot data but is still part of the working set may be categorized as warm. In one example, host side cache management software tracks the frequency of access, updates the metadata, and analyzes that metadata against thresholds to categorize data extents according to their frequency of access).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to track and store access count of L2P regions in addition to tracking L2P hit/miss ratio and cache L2P data in a storage system disclosed in Qi. As such, cached L2P data can be promoted from a storage side cache to a host side cache when it is determined that the access count of the cached L2P data exceeds a threshold. The result of combining Hanna, Cariello, and Qi teaches that memory subsystem 110 initiates a L2P map update in host 120 by transmitting to the host 120 a notification when memory subsystem 110 determines that access number of cached L2P data in a storage side cache exceeds a threshold. In response to receiving the notification, the host system 120  issues a command to cause the memory subsystem 110 to send the L2P mapping data to the host system 120  A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
Claim 8 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 2, 9, and 10, taking claim 2 as exemplary, the combination of Hanna teaches all the features with respect to claim 1 as outlined above. The combination of Hanna teaches the storage device according to claim 1, wherein the controller compares the map caching count related is to the first memory region with a threshold count, and wherein the controller transmits the upload request to the host when the map caching count is greater than or equal to the threshold count  (Cariello, [0015], Qi, [0047], Continuing with the example in FIG. 5, data extent 31 is classified as warm and is cached in array side cache 121. Also, data extent 16 is classified as warm and is cached in host side cache 120. However, during the application running time, the host side cache management software analyzes the metadata for each of the data extents and detects that the data extent 31 has had an increase in its frequency of access. Therefore, the host side cache management software promotes the data extent 31 to the host side cache 120 in response to the change in frequency of access).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to track and store access counts in addition to L2P hit/miss ratio for each L2P region and instead of initiating a L2P information update in host memory when a number of L2P misses reaches a threshold (as suggested in Cariello), the update can be trigged when it is determined that the access count of a certain region exceeds a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
Claim 10 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 3, the combination of Hanna teaches all the features with respect to claim 1 as outlined above. The combination of Hanna further teaches the storage device according to claim 1, further comprising: a memory configured to store some map data related to each of the plurality of memory regions (Cariello, [0032], In an example, the bitmap includes a bit for each region of multiple, mutually exclusive, regions that span the L2P table; Qi, [0041], [0044], measuring a cached data temperature may include tracking a number of I/O requests for a particular piece of data by counting those I/O requests over an amount of time and saving metadata to indicate frequency of access.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to track and store access counts in addition to L2P hit/miss ratio for each L2P region. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
Regarding claim 5, the combination of Hanna teaches all the features with respect to claim 3 as outlined above. The combination of Hanna further teaches the storage device according to claim 3, wherein the memory  stores a map caching count table including map caching counts for each of the plurality of memory regions (Cariello, [0015]; Qi, [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to track and store access counts in addition to L2P hit/miss ratio for each L2P region. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
Regarding claim 6, the combination of Hanna teaches all the features with respect to claim 5 as outlined above. The combination of Hanna further teaches the storage device according to claim 5, wherein the controller checks the map caching count of the first memory region with reference to the map caching count table (Qi, [0044], [0045], threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to track and store access counts in addition to L2P hit/miss ratio for each L2P region and comparing access frequency of a cached data element against a threshold to determine if the cached data element should be promoted to a host side cache. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
Regarding claims 7 and 12, taking claim 7 as exemplary, the combination of Hanna teaches all the features with respect to claim 1 as outlined above. The combination of Hanna further teaches the storage device according to claim 1, wherein the controller adds the upload request to a response to the normal read command and transmits the response to the host (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110.).  
Claim 12 has similar limitations as claim 7 and is rejected for the similar reasons.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanna, Cariello, and Qi as applied to claim 8 above, and further in view of Kalyanasundharam et al. (US 2019/0188137), hereinafter Kalyanasundharam.
Regarding claim 11, the combination of Hanna teaches all the features with respect to claim 8 as outlined above. The combination of Hanna does not explicitly teach the operating method according to claim 8, further comprising: increasing the map caching count whenever the map data is read from the nonvolatile memory and stored in a memory in the controller, as claimed.
However, the combination of Hanna in view of Kalyanasundharam teaches the operating method according to claim 8, further comprising: increasing the map caching count whenever the map data is read from the nonvolatile memory and stored in a memory in the controller (Kalyanasundharam, [0022], The cache directory increments the reference count of the first entry to two responsive to receiving an indication that a second cache line of the first region is being cached by a second cache subsystem of the system; Cariello, [0013], A miss occurs when requested L2P information is not currently loaded in the volatile memory … loading the requested L2P information (e.g., an L2P table chunk, etc.) from the non-volatile memory (e.g., NAND)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Kalyanasundharam to increment a count each time a cache line of a region of a memory space is cached. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Kalyanasundharam because it improves efficiency of the storage system disclosed in the combination of Hanna by implementing a reference to track cached data in a memory (Kalyanasundaram, [0021]).

Claims13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0263864), hereinafter Hanna in view of Jo (US 2013/0007488), hereinafter Jo, and further in view of Cariello (US 2020/0371908), hereinafter Cariello and Qi et al. (US 2017/0220476), hereinafter Qi.
Regarding claim 13, Hanna teaches a controller comprising: 
a first core configured to serve as an interface with a host (Hanna, [0026], The controller 115 can further include host interface circuitry to communicate with the host system 120 via the physical host interface.); 
a memory configured to store a map caching count table including a map caching count for each of a plurality of memory regions included in a nonvolatile memory; and 
a second core (Hanna, [0028], the controller 115 can include a processor 117) configured to determine, when a normal read command for reading user stored in the nonvolatile memory (Hanna, [0032], During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110; 0020], The memory sub-system 110 can include media, such as memory components 112A-112N. The memory components 112A to 112N can be … non-volatile memory components) and a logical address are received from the host (Hanna, [0030], each read command issued by the host can, in addition to the LBA of the data item to be read by the memory sub-system), whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification … Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120),
wherein the map caching count indicates a number of times that a map caching operation has been performed.  
Hanna does not explicitly teach the controller comprises a first core serves as an interface with a host, a memory configured to store a map caching count table including a map caching count for each of a plurality of memory regions included in a nonvolatile memory; and whether to whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region, wherein the map caching count indicates a number of times that a map caching operation has been performed, as claimed.
However Hanna in view of Jo teaches a controller comprising a first core configured to serve as an interface with a host (Jo, [0050], the first core 111 for performing a host task, namely, a task related to the host 300 … and the second core 112 for performing a memory task, namely, a task related to the nonvolatile memory 200 Fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Jo to include two cores in a memory controller with one core performing tasks related to a host while the other core performs tasks related to memory devices. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Jo because it improves efficiency of the system disclosed in Hanna by reducing power consumption in a storage device that includes a multi-core processor (Jo, [0003], [0004]).
The combination of Hanna does not explicitly teach a memory configured to store a map caching count table including a map caching count for each of a plurality of memory regions included in a nonvolatile memory; and whether to whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region, as claimed
However, Hanna in view of Cariello teaches a memory configured to store a map caching count table including map caching counts for each of a plurality of memory regions included in a nonvolatile memory (Cariello, [0015], if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc; [0032], the bitmap includes a bit for each region of multiple, mutually exclusive, regions that span the L2P table; [0013],  miss occurs when requested L2P information is not currently loaded in the volatile memory. In such instances, the storage system (e.g., firmware (FW) of the memory controller, etc.) can free space in the volatile memory (e.g., SRAM) by discarding or flushing to non-volatile memory (e.g., NAND) some L2P information (e.g., an L2P table chunk, etc.) and loading the requested L2P information (e.g., an L2P table chunk, etc.) from the non-volatile memory (e.g., NAND)), and
 whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region (Cariello, [0015], If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information; [0017], [0018]; Note – bitmap tracks LBA regions.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information related to a nonvolatile memory region, load the missed requested L2P information into the cache, and notify a host to update the L2P information when a number/ratio of the L2P cache misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
The combination of Hanna does not explicitly teach wherein the map caching count indicates a number of times that a map caching operation has been performed, as claimed.
However, the combination of Hanna in view of Qi teaches wherein the map caching count indicates a number of times that a map caching operation has been performed (Qi, [0047], Continuing with the example in FIG. 5, data extent 31 is classified as warm and is cached in array side cache 121 … However, during the application running time, the host side cache management software analyzes the metadata for each of the data extents and detects that the data extent 31 has had an increase in its frequency of access. Therefore, the host side cache management software promotes the data extent 31 to the host side cache 120 in response to the change in frequency of access; [0044], Categorizing cached data extents as hottest, hot, and warm may include classifying those data extents according to their frequency of access, where the most frequently accessed data is hottest, data that is not accessed as frequently as the hottest data may be categorized as hot, and data that is not accessed as frequently as the hot data but is still part of the working set may be categorized as warm. In one example, host side cache management software tracks the frequency of access, updates the metadata, and analyzes that metadata against thresholds to categorize data extents according to their frequency of access).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to track and store access count of L2P regions in addition to tracking L2P hit/miss ratio and cache L2P data in a storage system disclosed in Qi. As such, cached L2P data can be promoted from a storage side cache to a host side cache when it is determined that the access count of the cached L2P data exceeds a threshold. The result of combining Hanna, Cariello, and Qi teaches that memory subsystem 110 initiates a L2P map update in host 120 by transmitting to the host 120 a notification when memory subsystem 110 determines that access number of cached L2P data in a storage side cache exceeds a threshold. In response to receiving the notification, the host system 120  issues a command to cause the memory subsystem 110 to send the L2P mapping data to the host system 120  A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
Regarding claim 14, the combination of Hanna teaches all the features with respect to claim 13 as outlined above. The combination of Hanna further teaches the controller according to claim 13, wherein the second core checks the map caching count of the first memory region with reference to the map caching count table stored in the memory and compares the map caching count of the first memory region with a threshold count, and wherein the second core determines whether to upload the map data related to the first memory region based on a result of the comparison (Cariello, [0015], If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information; [0017], [0018]; Note – bitmap tracks LBA regions and threshold could be greater than 0 or equal to 1, to indicate a miss).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information based on non-volatile memory regions and a host device is notified to update L2P information when a number/ratio of L2P misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
 Regarding claim 15, the combination of Hanna, Jo, and Cariello teaches all the features with respect to claim 14 as outlined above. The combination of Hanna further teaches the controller according to claim 14, wherein, when the map caching count related to the first memory region is greater than or equal to the threshold count, the second core transmits, to the first core, information indicating that the map data related to the first memory region is to be uploaded (Qi, [0047], Continuing with the example in FIG. 5, data extent 31 is classified as warm and is cached in array side cache 121. Also, data extent 16 is classified as warm and is cached in host side cache 120. However, during the application running time, the host side cache management software analyzes the metadata for each of the data extents and detects that the data extent 31 has had an increase in its frequency of access. Therefore, the host side cache management software promotes the data extent 31 to the host side cache 120 in response to the change in frequency of access; [0044]; Jo, [0058], The shared memory 121 is used to transmit information between the plurality of cores 111 and 112; [0072], an end time of the host task … when a response to an end of the host command is sent to the host 300.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to determine whether an access count of cached data in a storage cache exceeds a threshold and promote the cached data from a storage side cache to a host side cache when it is determined that the access count has exceeded the threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Jo to include two cores in a memory controller. A first core performs tasks related to a host while a second core performs tasks related to memory devices, and messages can be transmitted between the cores, such as command response back to a host. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Jo because it improves efficiency of the system disclosed in Hanna by reducing power consumption in a storage device that includes a multi-core processor (Jo, [0003], [0004]).
Regarding claim 16, the combination of Hanna  teaches all the features with respect to claim 15 as outlined above. The combination of Hanna further teaches the controller according to claim 15, wherein the first core transmits to the host, based on the information received from the second core, a response to the normal read command, the response including an upload request for the map data related to the first memory region (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110.). 
Regarding claim 17, the combination of Hanna teaches all the features with respect to claim 14 as outlined above. The combination of Hanna further teaches the controller according to claim 14, wherein the second core transmits to the first core, when the map caching count related to the first memory region is less than the threshold count, information indicating that the map data related to the first memory region is not map data to be uploaded (Qi, [0047]; Jo, [0058], The shared memory 121 is used to transmit information between the plurality of cores 111 and 112; [0072], an end time of the host task … when a response to an end of the host command is sent to the host 300.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to promote more frequently accessed cached data from a storage side cache to a host side cache. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Jo to include two cores in a memory controller. A first core performs tasks related to a host while a second core performs tasks related to memory devices, and messages can be transmitted between the cores, such as command response back to a host. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Jo because it improves efficiency of the system disclosed in Hanna by reducing power consumption in a storage device that includes a multi-core processor (Jo, [0003], [0004]).
Regarding claim 18, the combination of Hanna teaches all the features with respect to claim 17 as outlined above. The combination of Hanna further teaches the controller according to claim 17, wherein the first core transmits to the host, based on the information received from the second core, a response to the normal read command, the response excluding an upload request for the map data related to the first memory region (Qi, [0047]; Hanna, [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Qi to determine whether an access count of cached data in a storage cache exceeds a threshold and promote the cached data from a storage side cache to a host side cache only when it is determined that the access count has exceeded the threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Qi because it improves efficiency and performance of the storage system disclosed in Hanna by providing most frequently accessed data to a host side cache as the host side cache has the lowest I/O latency (Qi, [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136